Citation Nr: 1707063	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residual scar, status post left anterior tibia shell fragment wound.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Board remanded the issue on appeal to the RO for additional development.  

Upon remand, the RO issued a rating decision in December 2015 increasing the disability rating of the service-connected scar to 10 percent effective on August 31, 2009, the original effective date for the award of service connection.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's residual scar, status post left anterior tibia shell fragment wound, has involved one painful scar.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for residual scar, status post left anterior tibia shell fragment wound, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7801-7805 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A. General Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Rating Schedule

The Veteran's disability has been assigned a rating under DC 7804 of 38 C.F.R. § 4.118.  The applicable rating schedule for scars not of the head, face, or neck, is set forth as follows:

7801   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
40 
Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.)
30 
Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)
20 
Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)
10 
Note (1): A deep scar is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under §4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

7802   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
10 
Note (1): A superficial scar is one not associated with underlying soft tissue damage

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under §4.25. Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

7804   Scar(s), unstable or painful:

Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable 

7805   Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804:

Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.



C. Application of the Rating Schedule

In this case, a rating higher than 10 percent must be denied as the evidence does not show a disability picture more nearly approximating a higher disability level.  

The disability does not involve more than one scar; it is not deep and nonlinear in an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); it is not superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater; and has no other disabling effects.  A September 2009 VA examination shows that the scar involved a well-healed scar at the anterior tibia midway between the left knee and foot; the scar measured 7 cm long horizontally and 0.5 cm wide; it was non-tender except for pain with weight-bearing; it had normal sensation and near skin color; and the Veteran displayed normal gait with no signs of discomfort when walking or standing.  The VA examiner specified that the scar was not painful on examination, had no signs of skin breakdown, was superficial, had no inflammation, no edema, or no keloid formation, and had no other disabling effects.  An August 2015 VA examination, which was conducted pursuant to the Board's remand, gave a materially identical description of the scar.  Because the scar is painful on examination, but does not involve any other disabling symptoms, a higher rating is not warranted.  

There has been some question as to whether the scar caused functional impairments.  For instance, in a September 2009 addendum, the first VA examiner noted the Veteran's report that that his left leg became fatigued at times and he tended to trip and fall.  He reported falling a few times, the last time being 3 months prior.  He was certain that the falling was caused by the weakness of his left lower leg caused by the shrapnel fragmentation.  He was not able to run, and his gait was usually abnormal when he had exacerbation of ankle pain and his left leg got tired.  The August 2015 VA examiner made clear that there was no objective clinical evidence of any muscle/nerve involvement resulting from the previous left anterior tibia shell fragment wound.

The Veteran's statements to the September 2009 VA examiner attributing his symptoms to weakness in the left leg and ankle pain, especially when considered in the context of the August 2015 VA examiner's finding that the scar did not involve any muscle or nerve component, establishes that the functional impairments described are not attributable to the service-connected scar at issue.  Thus, a higher rating may not be assigned on this basis. 

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher disability rating at any time during the appeal period.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and an initial rating higher than 10 is not assignable for his scar.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An initial disability rating in excess of 10 percent for residual scar, status post left anterior tibia shell fragment wound, is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


